Citation Nr: 0327554	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the claim for accrued 
benefits. 


REMAND

In light of Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003), the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send a VCAA letter to the 
appellant.

2.  In light of the statement that the veteran had 
been denied benefits, the appellant is informed 
that she should submit copies of all correspondence 
from VA the veteran received during his lifetime.

3.  The AOJ should review the file and determine 
why the issue is not new and material evidence to 
reopen a claim for accrued benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




